192 A.2d 813 (1963)
Charles J. JEFFERSON, Appellant,
v.
Doris J. JEFFERSON, Appellee.
No. 3259.
District of Columbia Court of Appeals.
Argued June 24, 1963.
Decided July 22, 1963.
*814 Joseph C. Suraci, Washington, D. C., for appellant.
James F. Temple, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
MYERS, Associate Judge.
The primary question on appeal is whether it was error for the trial judge, in making an award for the support of a wife and six minor children, to refuse to consider as part of the valid expenditures of a husband monthly payments he was required to make for the support of five illegitimate children.
We have just recently considered this problem in Miner v. Miner, D.C.App., 192 A.2d 811, wherein we held that as between the claims of legitimate and illegitimate children the children who are the result of a marital relationship are entitled to support from their father before and in preference to those born through an illicit association.
When the needs of six children, as here, are considered in the light of the father's earning capacity, we find no abuse of the trial court's discretion in making an award of $100 every two weeks for their support.
We are, however, constrained to disapprove the not infrequent practice in the trial court of making notes and figures in ink upon financial statements and other pleadings of the parties. This is especially confusing in the financial statements where it becomes unclear whether the figures are those given by the parties or those added by the court.
Affirmed.